DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 10 and 15.
Amended: 1.
Cancelled: 11, 18 and 19.
Pending: 1-10, 12-17 and 20-23. 

Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 7-8, filed 03/09/2022, with respect to claim(s) 1-9 and 21 have been fully considered and are persuasive. The rejection of claim(s) 1-9 and 21 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-10, 12-17 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are CHANG and LIYUAN.
CHANG discloses control circuit for a neural network system includes a first multiply accumulate circuit, a first neuron value storage circuit and a first processor. The first multiply accumulate circuit includes n memristive cells. The first terminals of the n memristive cells receive a supply voltage. The second terminals of the n memristive cells are connected with a first bit line. The control terminals of the n memristive cells are respectively connected with n word lines. Moreover, n neuron values of a first layer are stored in the first neuron value storage circuit. In an application phase, the first neuron value storage circuit controls the n word lines according to binary codes of the n neuron values. The first processor generates a first neuron value of a second layer.
LIYUAN discloses a neuron function circuit based on silicon through hole unit, the unit comprises a substrate, a silicon through hole, a transistor and an interconnect, capacitor and transistor composed of metal in the silicon through hole, the silicon dioxide and the N-type heavily doped layer formed by connecting floating gate structure using the principle of floating unit provided by the invention, the function of which is basic circuit unit of the weighted multiple input voltage signal and is compared with a threshold value to obtain a binary output to form a neural morphology calculation. At the same time, the invention uses the mature process technology to realize, so that unit is easy to process, and avoids 
 
Re: Independent Claim 1 (and dependent claim(s) 2-9 and 21), there is no teaching or suggestion in the prior art of record to provide:
wherein the ROM computing unit is configured to receive an input and output a value associated with the matrix operation, wherein the value is responsive to the input and weight, wherein the weight is configured to be coded in a gate connection of one or more transistors of a read-only memory unit associated with the ROM computing unit, and wherein the one or more transistors include a conductance value, wherein the conductance value is scaled via a scaling factor applied to the weight, wherein the weight modifies the capacitance of the ROM computing unit, and the weight is unmodifiable upon being programmed and an order of one or more transistors and one or more capacitors is configured to be switched.
 	
Re: Claim(s) 10, 12-17, 20 and 22-23 these claims were allowed previously. See office action dated 12/09/2021.

Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov